DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant’s arguments filed 18 October 2021 addressing the previous objection of claim 16 have been fully considered and they are persuasive. The previous objection of claim 16 is withdrawn.
Applicant's arguments filed 18 October 2021 addressing Lewis have been fully considered. While the Office acknowledges, in light of these remarks, that Lewis is not applicable to amended claims 1 and 15 in an anticipatory fashion, it is noted that various aspects of Lewis are deemed applicable/relevant to the claimed invention due to its disclosure of altering the stiffness of a shaft by application of a magnetic force.
Applicant’s arguments filed 18 October 2021 stating that Lee is not concerned with modal stiffness, as recited in amended claim 1, have been fully considered and they are persuasive. Accordingly, the previous corresponding prior art rejections are withdrawn.
Claim Objections
Claim 10 is objected to because of the following informalities:   
In claim 10, line 3, --one or more-- should be added before “sensitivity”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 6, 8, 11-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 3,037,573) in view of Lewis et al. (US 5,347,190 - hereafter referred to as Lewis; previously cited).

In reference to claim 1
Larsen discloses:
	A bearing arrangement (see Figure 14) comprising:
a shaft (1);
at least one contact bearing (i.e., 10 and/or 12 - see labeling in Figure 4) and at least one non-contact bearing (i.e., at least one of electromagnets 29 - see col.5:ll.26-34), the shaft being supported by and radially fixed by being in physical contact (see col.3:ll.18-20) with the at least one contact bearing; and
a restoring force (see col.5:ll.26-34) applied to the shaft by the at least one non-contact bearing such that a modal stiffness (note: Larsen electromagnets 29 apply a magnetic force to shaft 1 to avoid vibratory modes, which inherently modifies modal stiffness) of the shaft is modified at all modal locations except a location of the at least one contact bearing such that one or more resonance frequencies of the shaft are moved away from one or more external forcing frequencies (note: Larsen electromagnets 29 apply a magnetic force to avoid vibratory modes, which inherently modifies modal stiffness and the resonant frequencies of the shaft between the fixed points corresponding with bearings 10 and 12).

Larsen does not disclose:
the magnitude of the restoring force is controlled by a controller in accordance with a sensed parameter.

Lewis discloses:
a vibration damping arrangement for a rotational assembly comprising a controller (see col.10:ll.13-19) configured to control a force (see col.10:ll.64-67) applied via an electromagnet (22-25 - Figure 2; see col.10:ll.23-58) to the rotational assembly in accordance with a sensed parameter (i.e., shaft radial position - see col.10:ll.27-30 and col.9:ll.11-13 indicating that “bearing sensors” measure shaft position) of the rotor in order to avoid excessive vibrations (see col.10:ll.46-52).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Larsen to include a controller that controls the restoring force based on a sensed parameter, as disclosed by Lewis, for the purpose of permitting automatic and selective avoidance of the vibratory modes. It is noted that shaft radial position is ultimately representative of shaft displacement, which would be representative of a magnitude of vibration in the system of Larsen and, thus, would be particularly useful in achieving the mode avoidance of Larsen.


In reference to claim 4
Larsen in view of Lewis addresses:
The arrangement according to claim 1, wherein the at least one non-contact bearing (Larsen - 29) comprises a magnetic bearing (i.e., an electromagnet - see Larsen col.5:ln.28)(note: Larsen electromagnet 29 performs the same function as Applicant’s (magnetic) non-contact bearings 34,35,36, which merely serve to create a magnetic field from electrical current supplied thereto - see Applicant’s disclosure at pg.7:ll.20-25).

In reference to claim 6
Larsen in view of Lewis addresses:
The arrangement according to claim 4.

Larsen is silent as to the construction of electromagnets 29 and, thus, Larsen in view of Lewis, as previously presented, does not address:
the controller is configured to control voltage and / or current through one or more bearing magnetic windings to control the restoring force.

Lewis further discloses:
the electromagnet comprises windings (i.e., coils - see col.10:ll.23-58) through which current (see Lewis col.11:ll.1-14) is supplied, as determined by the controller (see col.10:ll.34-40), in order to generate the restoring force.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Larsen in view of Lewis to embody the at least one non-contact bearing to have windings, as further disclosed by Lewis, for the purpose of ensuring successful operation by use of a known means to generate an electromagnetic force.


the controller (Lewis) is configured to control voltage and / or current (Lewis) through one or more bearing magnetic windings (Lewis) to control the restoring force.

In reference to claim 8
Larsen in view of Lewis addresses:
The arrangement according to claim 1, wherein the sensed parameter (Lewis) comprises one or more of a shaft displacement (i.e., shaft radial position, which is ultimately representative of displacement), a shaft speed and a shaft rotational or vibrational frequency.

In reference to claim 11
Larsen in view of Lewis addresses:
The arrangement according to claim 1, wherein the sensed parameter (Lewis) comprises a vibrational displacement of the shaft (note: the shaft radial position measured by Lewis inherently accounts for all contributions of displacement, including vibrational).

In reference to claim 12
Larsen in view of Lewis addresses:
The arrangement according to claim 11, wherein the controller (Lewis) is configured to alter the restoring force to a value that results in a minimum vibrational displacement (note: the combination of Larsen in view of Lewis is capable of achieving “minimum vibrational displacement” since it necessarily follows from active adjustments of the stiffness of the shaft; furthermore, it is noted that Lewis at col.10:ll.34-39 indicates that it is known to minimize vibrations, which contribute to displacement, and the “controller” of Lewis is capable of being programmed to achieve this result).


In reference to claim 13
Larsen in view of Lewis addresses:
The arrangement according to claim 1, wherein the at least one non-contact bearing (Larsen - 10 and/or 12) includes two or more non-contact bearings (Larsen - 10 & 12) that are located at different positions (see Larsen Figure 14) along the shaft (Larsen - 1).

In reference to claim 15
Larsen in view of Lewis, as combined in the rejection of claim 1, addresses:
A method of controlling a bearing arrangement supporting a shaft (Larsen - 1), the bearing arrangement comprising at least one contact bearing (Larsen - 10 and/or 12) arranged to support and radially fix the shaft by being in physical contact with the shaft, and at least one non-contact bearing (Larsen - 29), the method comprising: 
controlling (i.e., via a controller, as in Lewis) a magnitude of a restoring force (Larsen; also embodied by that resulting from Lewis electromagnets 22-25) applied to the shaft by the at least one non-contact bearing in accordance with a sensed parameter (Lewis) such that a modal stiffness (note: Larsen electromagnets 29 apply a magnetic force to shaft 1 to avoid vibratory modes, which inherently modifies modal stiffness) of the shaft is modulated at all modal locations except a location of the at least one contact bearing such that a resonant shaft rotational frequency is moved away from a driving frequency (note: Larsen electromagnets 29 apply a magnetic force to avoid first and second vibratory modes, which inherently modifies modal stiffness and, thus, the resonant frequencies of the shaft between the fixed points corresponding with bearings 10 and 12).

In reference to claim 18
	Larsen in view of Lewis addresses:
The arrangement according to claim 1, wherein the at least one contact bearing (Larsen - 10 and/or 12) includes two or more contact bearings (Larsen - 10 & 12) that are located at different positions (see Larsen Figure 14) along the shaft (Larsen - 1) and at least one of the at least one non-contact bearing (Larsen - 29) is provided at a position between (see Larsen Figure 14) two contact bearings (Larsen - 10 & 12) of the two or more contact bearings.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Lewis and NPL reference Okubo et al. (Okubo, Nobyuku and Toi, Takeshi. “Sensitivity Analysis and its appliacation for dynamic improvement”. Sadhana, Vol. 25, Part 3, June 2000, pp.291-303; hereafter referred to as Okubo; see attached copy).

In reference to claim 9
Larsen in view of Lewis addresses:
The arrangement according to claim 8.

Larsen in view of Lewis does not address:
the controller is configured to utilise one or more sensitivity parameters based on a model of the shaft.

Okubo discloses, in the field of structural dynamics, that a sensitivity parameter (e.g., the left side of equation 4 on pg.293) can be determined for a model of a structural system that relates the modal parameters (i.e., natural frequency, mode shape, etc. - see top of pg.292) to stiffness that is useful to permit improvement (i.e., in relation to mode shape and/or natural frequency - see Abstract) of the system by structural modification. 

Furthermore, it is noted that, in Larsen, the structure of concern in regards to vibration is shaft 1, and control of the modal parameters of shaft 1 results from structural modification by altering the stiffness thereof by application of an external force (i.e., magnetic force) via the electromagnets 29. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Larsen in view of Lewis to include utilizing a sensitivity parameter based on a model of the structure (i.e., Larsen shaft 1), as disclosed by Okubo, for the purpose of permitting informed and accurate decision-making by the controller (Lewis) in controlling the modal parameters of the shaft.

In reference to claim 10
Larsen in view of Lewis and Okubo addresses:
The arrangement according to claim 9, wherein the controller (Lewis) is configured to utilise the one or more sensitivity parameters (Okubo) to generate a calculated restoring force (note: in the proposed combination, the vibrational characteristics are controlled by the “restoring force” supplied by Larsen electromagnet(s) 29, such control being informed by the “sensitivity parameters”) to adjust the sensitivity parameters to measured conditions, such that the one or more resonant frequencies lie away from a sensed driving frequency by a target frequency difference (note: the claimed “sensed driving frequency” and “target frequency difference” are broad / non-specific; the recitation “such that the one or more resonant frequencies lie away from a sensed driving frequency by a target frequency difference” is considered as a statement of intended result that does not further limit the structure of the claimed apparatus since “sensed driving frequency” and “target frequency difference” are presented without any meaningful relationship to other claim limitations; furthermore, it is noted that the control scheme of Larsen in view of Lewis and Okubo is capable of achieving this result considering that Larsen involves avoidance of vibratory modes and, thus, certain frequencies).

	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Lewis and Lee et al. (KR 2001-0059207 - hereafter referred to as Lee; see copy and translation filed 05 May 2021).

In reference to claim 2
Larsen in view of Lewis addresses:
The arrangement according to claim 1.

Larsen is silent as to the construction of bearings 10 and 12 and, thus, Larsen in view of Lewis does not address:
the at least one contact bearing comprise one of a journal bearing and a rolling bearing.

Lee discloses: 
a system for controlling vibrations of a shaft (104) by application of an electromagnetic force, wherein the shaft is supported by contact rolling bearings (106).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Larsen in view of Lewis to embody the at least one contact bearing as a ball bearing, as disclosed by Lee, for the purpose of ensuring adequate rotational support of the shaft (due to use of a bearing-type that is known for use with this particular configuration).

In reference to claim 3
Larsen in view of Lewis and Lee addresses:
The arrangement according to claim 2, wherein the rolling bearing (Larsen - 10 and/or 12, as modified by Lee) comprises one or more of a roller bearing, a ball bearing (see Lee par. [0022]), a spherical bearing and a taper bearing.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Lewis and Norris et al. (US 8,028,513 - hereafter referred to as Norris; previously cited).

In reference to claim 5
Larsen in view of Lewis addresses:
The arrangement according to claim 1.

Larsen in view of Lewis does not address:
the at least one non-contact bearing comprises an air bearing.

Norris discloses:
a gas turbine engine comprising a bearing (44) that can be realized as either a gas bearing or a magnetic bearing (see col.2:ll.37-38).

It is obvious to perform simple substitution of one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states the Office must articulate: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components, (2) a finding that the substituted components and their functions were known in the art, and (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. See MPEP 2143(B).
In this case, Larsen discloses a magnetic bearing (i.e., an electromagnetic bearing, which is a type of magnetic bearing). Norris indicates that a magnetic bearing and an air bearing are interchangeable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Larsen in 

In reference to claim 7
Larsen in view of Lewis and Norris addresses:
The arrangement according to claim 5, wherein the controller (Lewis) is configured to control air pressure and / or air flow to control the restoring force (note: an air bearing, as in Norris, uses air pressure instead of magnetism and, thus, the combination of Lewis and Norris provides the “restoring force” via such air pressure).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Lewis and Newton et al. (US 5,867,979 - hereafter referred to as Newton; previously cited).

In reference to claim 16
Larsen in view of Lewis addresses:
the bearing arrangement in accordance with claim 1.

Larsen in view of Lewis does not address:
	A gas turbine engine comprising the bearing arrangement.

Newton discloses:
a gas turbine engine (10) comprising an engine shaft (23) that is supported by axially-spaced roller bearings (i.e., the bearings at bearing supports 24, 35, and 21 that are associated with shaft 23).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the bearing arrangement design (i.e., an electromagnet, 

In reference to claim 17
Larsen in view of Lewis and Newton addresses:
The gas turbine engine according to claim 16, wherein the engine (Newton - 10) comprises at least one compressor (Newton - 14) and at least one turbine (Newton - 18) interconnected by a main engine shaft (Newton - 23), wherein the main engine shaft comprises (see above rejection of claim 16) the shaft of the bearing arrangement.

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
NPL reference Wahyuni et al. (Wahyuni, Endah and Ji, Tianjian. “Relationship between Static Stiffness and Modal Stiffness of Structures”. IPTEK, the Journal for Technology and Science, Vol. 21, No. 2, May 2010) is cited for background information purposes - see pg.1 stating “As the static stiffness and the modal stiffness are defined independently and differently, the values calculated from the two definitions may differ for the same structure. However, as the two values are calculated on the basis of the same structure, i.e., using the same stiffness matrix, there should be a relationship between them".








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745